1

2

3

4

5

6

7

8                           UNITED STATES DISTRICT COURT

9                 CENTRAL DISTRICT OF CALIFORNIA – WESTERN DIVISION

10

11   DEMETRIUS TERRELL FREEMAN,            CASE NO. ED CV 20-00827-DSF(AS)

12                       Petitioner,       ORDER ACCEPTING FINDINGS,
13           v.                            CONCLUSIONS AND
14   FELIPE MARTINEZ, Warden,              RECOMMENDATIONS OF UNITED
15                                         STATES MAGISTRATE JUDGE
                        Respondent.
16

17

18

19
20
             Pursuant to 28 U.S.C. section 636, the Court has reviewed the
21   First Amended Petition, the relevant records and the attached Final
22   Report and Recommendation of United States Magistrate Judge. After
23   having made a de novo determination of the portions of the Final
24   Report and Recommendation to which objections were directed, 1 the
25   Court concurs with and accepts the findings and conclusions of the
26
         1    The Court construes Petitioner’s Motion for Evidentiary
27   Hearing and Judicial Notice (Docket No. 38) as objections to the
     Final Report and Recommendation.
28
1    Magistrate Judge in the Report and Recommendation.            However, the

2    Court addresses certain arguments raised in the objections below.

3
          Petitioner seeks an evidentiary hearing to review grand jury
4

5    materials that he believes will show he did not have an unobstructed

6    procedural shot at raising the claim alleged in Ground           Two of the

7    First Amended Petition. (Docket No. 38 at 1, 4-5).            However, the
8    Magistrate Judge recommended that Ground Two be dismissed without
9
     prejudice based on Petitioner’s failure to make a claim of actual
10
     innocence    and   did   not   address   whether   Petitioner    lacked    an
11
     unobstructed procedural shot to pursue Ground Two. Therefore, an
12
     evidentiary hearing to review grand jury materials is not warranted
13

14   and would not be helpful.

15

16        Petitioner also seeks an evidentiary hearing to challenge the
17   statements made by Yolanda Sanchez regarding Petitioner’s failure
18
     to exhaust administrative remedies with respect to Ground 5 of the
19
     First Amended Petition.         (Docket No. 38 at 1, 2-3).           However,
20
     Petitioner has failed to cite to any competent evidence that
21
     contradicts, refutes, or puts at issue the statements made by
22

23   Yolanda     Sanchez   concerning   Petitioner’s     failure     to    exhaust

24   administrative remedies or the documents relied on in making such
25   statements.    Accordingly, Petitioner has failed to establish that
26
     an evidentiary hearing is necessary.         See Runningeagle v. Ryan,
27
     825 F.3d 970, 990 (9th Cir. 2016) (“Where documentary evidence
28

                                          2
1    provides a sufficient basis to decide a petition, the Court is
2    within its discretion to deny a full hearing.”); see also Howell
3
     v.   Liddell,   2021   WL   392774,   at   *7   (E.D.   Cal.   Feb.   4,   2021)
4
     (evidentiary hearing is warranted when there is a material factual
5
     dispute concerning exhaustion of administrative remedies).
6

7

8          IT IS ORDERED that Judgment be entered denying the Petition

9    without prejudice.

10
           IT IS FURTHER ORDERED that the Clerk serve copies of this
11

12   Order, the Magistrate Judge’s Final Report and Recommendation and

13   the Judgment on counsel for Petitioner and counsel for Respondent.

14
           DATED: June 17, 2021
15

16
                                                ___________    _________ ____
17                                               DALE S. FISCHER
                                                 UNITED STATES DISTRICT JUDGE
18

19
20

21

22

23

24

25

26

27

28

                                           3
